                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-8014 PA (MAAx)                                          Date   October 3, 2018
 Title             Angela Contreras v. BMW of North America, LLC, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                        Kelly Davis                                            Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:



 Proceedings:                 IN CHAMBERS — COURT ORDER

        On September 26, 2018, the Court conducted a telephonic status conference. During that
status conference, the Court called into question the adequacy of the Notice of Removal’s
allegations concerning defendant BMW of North America, LLC’s (“BMW”) invocation of the
Court’s diversity jurisdiction.

        The Court’s Minute Order following the status conference specifically identified that the
diversity allegations in BMW’s Notice of Removal were defective as a result of BMW, which is
a limited liability company, having alleged its citizenship as being “incorporated under the laws
of Delaware, and has its headquarters and principal place of business in the State of New Jersey,
making it a citizen of Delaware and New Jersey.” As the Court explained, because BMW is a
limited liability company, and not a corporation, defendant has not properly alleged its own
citizenship because it has not alleged the citizenship of its members and instead alleged its
citizenship as if it were a corporation. By failing to allege its members’ citizenship, defendant
failed to properly allege its own citizenship and, as a result, did not establish the Court’s
diversity jurisdiction.

       During the status conference, and again in the Minute Order following that status
conference, the Court stated that if plaintiff Angela Contreras (“Plaintiff”) elected to dismiss her
federal claim under the Magnuson-Moss Warranty Act, the Court would decline to exercise
supplemental jurisdiction over the remaining state law claims and remand the action to Los
Angeles Superior Court. Plaintiff has now filed a Notice of Withdrawal of her federal claim.
(Docket No. 16.) Pursuant to the Notice of Withdrawal, the Court dismisses Plaintiff’s
Magnuson-Moss Warranty Act Claim without prejudice.

       “Federal courts are courts of limited jurisdiction,” having subject matter jurisdiction only
over matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391, 395 (1994). A suit filed
CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 4
                                                                                                 JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-8014 PA (MAAx)                                    Date   October 3, 2018
 Title          Angela Contreras v. BMW of North America, LLC, et al.

in state court may be removed to federal court if the federal court would have had original
jurisdiction over the suit. 28 U.S.C. § 1441(a). “The removal statute is strictly construed against
removal jurisdiction, and the burden of establishing federal jurisdiction falls to the party
invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (citing
Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)), amended by 387 F.3d 966
(9th Cir. 2004). “The defendant also has the burden of showing that it has complied with the
procedural requirements for removal.” Riggs v. Plaid Pantries, Inc., 233 F. Supp. 2d 1260, 1264
(D. Or. 2001). “The burden of establishing federal jurisdiction is on the party seeking removal,
and the removal statute is strictly construed against removal jurisdiction.” Prize Frize, Inc. v.
Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected
if there is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980
F.2d 564, 566 (9th Cir. 1992) (citing Libhart v. Santa Monica Dairy Co., 592 F.2d 1062, 1064
(9th Cir. 1979)). A removed action must be remanded to state court if the federal court lacks
subject matter jurisdiction. 28 U.S.C. § 1447(c).

        In attempting to invoke this Court’s diversity jurisdiction, Defendant must prove that
there is complete diversity of citizenship between the parties and that the amount in controversy
exceeds $75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural
person must be a citizen of the United States and be domiciled in a particular state. Kantor v.
Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the
places they reside with the intent to remain or to which they intend to return. See Kanter v.
Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). For the purposes of diversity
jurisdiction, a corporation is a citizen of any state where it is incorporated and of the state where
it has its principal place of business. 28 U.S.C. § 1332(c); see also Indus. Tectonics, Inc. v. Aero
Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). The citizenship of an LLC is the citizenship of its
members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006)
(“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members are
citizens.”); Marseilles Hydro Power, LLC v. Marseilles Land & Water Co., 299 F.3d 643, 652
(7th Cir. 2002) (“the relevant citizenship [of an LLC] for diversity purposes is that of the
members, not of the company”); Handelsman v. Bedford Village Assocs., Ltd. P’ship, 213 F.3d
48, 51-52 (2d Cir. 2000) (“a limited liability company has the citizenship of its membership”);
Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998); TPS Utilicom Servs., Inc. v. AT & T
Corp., 223 F. Supp. 2d 1089, 1101 (C.D. Cal. 2002) (“A limited liability company . . . is treated
like a partnership for the purpose of establishing citizenship under diversity jurisdiction”).

      To remove an action from state to federal court, a defendant must also comply with the
procedural requirements for removal. These procedures include a requirement that the “notice of

CV-90 (10/08)                            CIVIL MINUTES - GENERAL                             Page 2 of 4
                                                                                                 JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-8014 PA (MAAx)                                    Date   October 3, 2018
 Title          Angela Contreras v. BMW of North America, LLC, et al.

removal of a civil action or proceeding shall be filed within 30 days after the receipt by the
defendant, through service or otherwise, of a copy of the initial pleading setting forth the claim
for relief upon which such action or proceeding is based.” 28 U.S.C. § 1446(b)(1); see also
Parrino v. FHP, Inc., 146 F.3d 699, 703 (9th Cir. 1998) (“[A] proper removal notice must be
filed within 30 days of service of the plaintiff’s complaint.”). As with all other requirements for
removal jurisdiction, the defendant bears the burden of proving the timeliness of its removal;
“courts have noted that the thirty-day time limit for petitioning for removal will be strictly
construed against a defendant.” Roberson v. Orkin Exterminating Co., 770 F. Supp. 1324, 1328
(N.D. Ind. 1991) (collecting cases)).

       As the Court explained in its September 26, 2018 Minute Order, BMW’s Notice of
Removal contained a defect in that it did not properly allege BMW’s own citizenship. “Absent
unusual circumstances, a party seeking to invoke diversity jurisdiction should be able to allege
affirmatively the actual citizenship of the relevant parties.” Kanter, 265 F.3d at 857; Bradford v.
Mitchell Bros. Truck Lines, 217 F. Supp. 525, 527 (N.D. Cal. 1963) (“A petition [for removal]
alleging diversity of citizenship upon information and belief is insufficient.”). A defendant is
presumed to know the facts surrounding its own citizenship. See, e.g., Dugdale v. Nationwide
Mut. Fire Ins. Co., No. Civ. A. 4:05 CV 138, 2006 WL 335628, at *5 (E.D. Va. Feb. 14, 2006)
(“[A]lthough . . . a defendant need not investigate a plaintiff’s citizenship, certainly a defendant
is responsible for knowing its own citizenship, and could not ignore such only to later claim that
subsequent documents revealed to the defendant its own citizenship.”); Day v. Zimmer, Inc., 636
F. Supp. 451, 453 (N.D.N.Y. 1986) (finding that, even if plaintiff misidentifies a defendant’s
address, “obviously defendant is in the best position to know its residence for diversity
purposes”). As a result, BMW’s Notice of Removal was defective because it failed to allege
facts concerning BMW’s own citizenship and was therefore insufficient to invoke this Court’s
diversity jurisdiction. See Kanter, 265 F.3d at 857.

       After the Court issued its September 26, 2018 Minute Order, BMW filed an “Amended
Notice of Removal” in which it properly alleged its own citizenship. Even if the Amended
Notice could be considered to have alleged sufficient facts to establish the Court’s diversity
jurisdiction, the Amended Notice of Removal was filed on September 26, 2018, after the Court
had already identified the defect in the original Notice of Removal and more than 30 days after
BMW was served with the Summons and Complaint. The Court concludes that the Amended
Notice of Removal does not cure the procedural defect in the original Notice of Removal.
Additionally, the Amended Notice of Removal is itself procedurally defective because it was
filed more than 30 days after BMW was served with the Summons and Complaint.


CV-90 (10/08)                            CIVIL MINUTES - GENERAL                             Page 3 of 4
                                                                                                 JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-8014 PA (MAAx)                                    Date   October 3, 2018
 Title          Angela Contreras v. BMW of North America, LLC, et al.

        Accordingly, the Court concludes that both the Original and Amended Notices of
Removal’s diversity jurisdiction allegations are procedurally defective. See 28 U.S.C. §
1446(b)(1). Now that Plaintiff’s Magnuson-Moss Warranty Act claim is dismissed, the Court
declines to exercise supplemental jurisdiction over the remaining state law claims and exercises
its discretion to remand the action. See 28 U.S.C. § 1367(c); see also Albingia Versicherungs
A.G. v. Schenker Int’l Inc., 344 F.3d 931, 938 (9th Cir. 2003); Harrell v. 20th Century Ins. Co.,
934 F.2d 203, 205 (9th Cir. 1991) (“[A] district court has discretion to remand a properly
removed case to state court when none of the federal claims are remaining.”). This action is
remanded to Los Angeles County Superior Court, Case No. BC716785, for failure to comply
with the removal requirements of 28 U.S.C. § 1446. See 28 U.S.C. § 1447(c). The Court stays
this order until October 10, 2018. If Plaintiff wishes to waive the procedural defects and, as a
result, remain in federal court, she must file a Notice of Waiver of Procedural Defects no later
than October 10, 2018. If Plaintiff does not file such a Notice, the Court will conclude that
Plaintiff has not waived the procedural defects. After that date, the Court will remand this action
to Los Angeles County Superior Court as a result of the procedural defects in the Notices of
Removal.

         IT IS SO ORDERED.




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                            Page 4 of 4
